Fourth Court of Appeals
                                    San Antonio, Texas
                                            July 29, 2022

                                        No. 04-22-00137-CV

                                       Ernesto CASTILLO,
                                            Appellant

                                                  v.

                                         BQUARDO LLC,
                                            Appellee

                   From the County Court At Law No. 10, Bexar County, Texas
                                Trial Court No. 2021CV04449
                            Honorable J Frank Davis, Judge Presiding


                                           ORDER
         Appellant’s brief was due to be filed by July 7, 2022. Neither the brief nor a motion for
extension of time has been filed. Appellant is therefore ORDERED to file, no later than
August 15, 2022, his brief and a written response reasonably explaining: (1) his failure to timely
file a brief, and (2) why appellee is not significantly injured by appellant’s failure to timely file a
brief. If appellant fails to file a brief and the written response by August 15, 2022, we will
dismiss this appeal for want of prosecution. See Tex. R. App. P. 38.8(a); see also TEX. R. APP. P.
42.3(b), (c) (allowing involuntary dismissal for want of prosecution or if appellant fails to
comply with court order).


                                                       _________________________________
                                                       Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 29th day of July, 2022.



                                                       ___________________________________
                                                       MICHAEL A. CRUZ, Clerk of Court